DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushijima et al. (US20020144665A1) in view of Ishijima et al. (US5905939) and in view of Takahashi et al. (US20090107468A1) and in further view of Gu et al. ("Fracture splitting technology of The international journal of advanced manufacturing technology 25.9 (2005): 883-887.) and further in view of Mukai et al. (US4693139). 
Regarding Claims 1 and 5 and 10-11, 16, Ushijima teaches a method comprising: forming a green workpiece from a powdered metal material, sintering the green workpiece to form a sintered workpiece [0072]; 
However Ushijima is silent regarding the other manufacturing steps to make the lower link workpiece including forging the sintered workpiece to form a forged workpiece in which the channels are at least substantially closed; and 12Attorney Docket No. 9539-000404-USAAM Ref. P-003.321inserting a fracturing tool into the second bore; and driving the fracturing tool apart while the fracturing tool is inserted into the second bore to fracture the forged workpiece along the separation plane into first and second forged components. However, Ishijima teaches a method of forming a connecting rod body and cap with excellent alignment properties, and teaches the link can be made by sintering a green body of powdered metal, forging the sintered body into a mold, and fracturing the resultant forged product (abstract). Therefore, it would have been obvious to one of ordinary skill in the art to perform forging and fracturing to form a lower link workpiece of Ushijima. 
Regarding the limitation of two channels formed on the end faces of the separation plane, Ushijima teaches a separation plane but does not teach channels are formed on the end faces of the separation plane. However, Mukai teaches a method of forming a connecting rod with a by fracturing and teaches chamfers or channels can be formed on the peripheral portions of a bearing half 
Regarding the use of V notches in the central bore along a separation plane and the use of a central inserted fracturing tool to separate the forged components into the bore to fracture the connecting rod, Ushijima teaches a separation plane for the connecting link through the central bore (Figure 16A), but does not teach the use of V notches in the central bore. However, Gu teaches a method of fracture splitting automobile connecting rods, and teaches that in fracture splitting, two symmetrical notches are first broached to form the start of splitting cracks so that a fracturing tool in the form of a push key is drawn to push the fixture outward from the center so as to form a clean symmetrical fracture (See Page 883, Section 2) where “V” notches are formed in the central bore (Page 885, Col. 2, [001]). Therefore, one of ordinary skill in the art to use “V” notches in the central bore for the purpose of fracture splitting the linking article of Ushijima along the separation plane to form two distinct pieces as it serves to decrease manufacturing procedures, reduce equipment and improve product quality (abstract).

    PNG
    media_image1.png
    385
    523
    media_image1.png
    Greyscale




Regarding the limitation of the green workpiece having a body that is generally shaped as a parallelepiped with a peripheral end surface and a pair of end faces that are separated from one another by the peripheral end surface, the body defining a first bore, a second bore, a third bore, and a pair of channels, the first, second and third bores each having a central axis that is perpendicular to the end faces, the central axes of the first, second and third bores being disposed in a common plane such that the second bore is disposed between the first and third bores, Ushijima teaches the green body is shaped as a trapezoid, but not a parallelepiped. However, Takahashi teaches a multilink engine with a lower crankshaft link (12) that is in the shape of a parallelepiped with three pores each having a central axes of the bores disposed in a common plane with the second 

    PNG
    media_image2.png
    689
    500
    media_image2.png
    Greyscale

Regarding Claims 2-4, 14-15 Gu teaches a proper notch depth of 0.4-0.6 mm and notch width of 0.1-0.4 mm (Page 885, Section 3.2) for the purpose of maintaining a lower defect ratio (Fig. 5). Therefore it would have been obvious to one of ordinary skill in the art to control the notch and channel depth by machining to 2 mm or less for the purpose of facilitating a clean fracture while minimizing a defect ratio. 
Regarding Claims 6 and 18
Regarding Claims 7 and 19, Ushijima teaches the body defines a pair (41 and 42) of annular thrust faces disposed on associated on the end faces (22). (Fig. 23A) 
Regarding Claims 8-9, 12-13 Ishijima teaches channels can be formed with a flat or tapered bottom (Figures 6-7).  
Regarding Claim 17, the prior art does not teach the forged workpiece is machines by sizing the first bore to a predetermined diameter or the sizing the second and third bore to predetermined diameters. However, one of ordinary skill in the art would have been motivated to further machine the bores after sintering and forging to predetermined diameters to ensure a precise fit that may not be achieved through mere sintering and forging. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736